Freeman, J.,
dissents.
The judgment of the court is, that the prisoner be remanded to the jail of this county; that he' be -delivered by the sheriff of this county to the sheriff of Shelby county, who will,' on Friday, the 20th day of July, 1883, between the. hours of 10 o’clock A. M., and 4 o’clock P. M., within the jail of said last named county, or within the enclosed yard of said jail, or within an enclosure erected for the purpose adjacent to the prison, as provided by law, on a gallows, privately hang the prisoner by the neck until he is dead.
The enclosure to be higher than the gallows, or so constructed as to exclude the view of persons outside thereof: Acts 1883, p. 139.